Case 1:19-cv-02087-DLI-VMS Document 50 Filed 02/12/20 Page 1 of 2 PageID #: 316




                                                                               Beth Moskow-Schnoll
                                                                               Tel: 302.252.4447
                                                                               Fax: 302.252.4466
                                                                               moskowb@ballardspahr.com




February 12, 2020

By Electronic Filing

 Honorable Vera M. Scanlon
 United States Magistrate Judge
 U.S. District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

RE:    Paymentech, LLC, et al v. Mainspring Distribution LLC, et al.,
       C.A. No. 1:19-cv-02087-DLI-VMS

Dear Magistrate Judge Scanlon:

I write on behalf of the parties to request guidance as to whether this action remains stayed.
Specifically, Pursuant to the Court’s order on November 14, 2019, discovery was stayed until
January 15, 2020, to allow time for service of the Amended Complaint, settlement discussions and
analysis of the discovery issues caused by the pending criminal action. (D.I. 39) On January 15,
2020, the parties wrote a joint status update to the Court requesting the stay be continued until the
criminal action is resolved or the United States government agrees to release or provide access to
computers, documents, server and other electronic storage devices to Mainspring Distribution LCC
(“Mainspring”). (D.I. 46) In connection with this request, the parties proposed providing quarterly
status updates to the Court beginning on February 12, 2020.

The parties have no substantive updates to report regarding the status of the criminal action
currently pending against Edvin Ovasapyan in the Northern District of California, Case No. CR
18-533 RS. In addition, Mainspring still does not have access to its computers, documents, server
and other electronic storage devices. Thus, the issues and concerns regarding discovery in this
matter are still present.

Plaintiffs JPMorgan Chase Bank, N.A. and Paymentech, LLC are still discussing a potential
settlement with defendant and third party plaintiff Ria Philip (“Philip”), and recently provided a
proposed settlement agreement to Philip. We are hopeful the settlement will be finalized shortly.
Case 1:19-cv-02087-DLI-VMS Document 50 Filed 02/12/20 Page 2 of 2 PageID #: 317



Counsel are available at the Court’s convenience should Your Honor have any questions.


Respectfully submitted,

/s/ Beth Moskow-Schnoll

Beth Moskow-Schnoll

cc:    Clerk of Court
       Jonathan M. Cooper, Esquire (via Electronic Filing)
       Vinoo P. Varghese, Esquire (via Electronic Filing)
       Andrew A. Smith, Esquire (via Electronic Filing)
       Jason Canales, Esquire (via Electronic Filing)




                                              2
